                                  1

                                  2

                                  3

                                  4                               UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                         Case No. 12-cr-00574-PJH-2
                                  8                    Plaintiff/Respondent,

                                  9              v.                                      ORDER DENYING DEFENDANT’S
                                                                                         MOTION TO WITHDRAW ORDER
                                  10     HOUSTON NATHANIEL, III,                         GRANTING GOVERNMENT’S EX
                                                                                         PARTE MOTION
                                  11                   Defendant/Movant.
                                                                                         Re: Dkt. No. 475
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the instructions set forth in the May 20, 2019, order granting the
                                  14   government’s motion for limited waiver of attorney-client privilege, dkt. no. 473, defendant
                                  15   Houston Nathaniel, III (“movant”) has filed notice that he wishes to maintain his
                                  16   ineffective assistance of counsel claims raised in his § 2255 motion. Dkt. no. 474. Thus,
                                  17   having been given an opportunity to withdraw the claims giving rise to a limited waiver of
                                  18   the attorney-client privilege, movant has opted to pursue the ineffective assistance claims
                                  19   rather than abandon them to preserve the confidentiality of his privileged
                                  20   communications.
                                  21          Movant has also filed a motion to oppose the government’s ex parte motion for
                                  22   limited waiver of attorney-client privilege, asking the court to withdraw the May 20, 2019,
                                  23   order granting the government’s ex parte motion. Dkt. no. 475. Movant asserts that he
                                  24   did not instruct counsel to file a direct appeal, and that his ineffective assistance of
                                  25   counsel claims are not supported by any allegation that counsel failed to honor movant’s
                                  26   wishes to file an appeal. Rather, movant asserts that his ineffective assistance claim is
                                  27   based on a reasonable expectation that competent counsel would have pursued a direct
                                  28   appeal to assert the Double Jeopardy challenge and to preserve an argument in support
                                  1    of a lower sentence for the underlying predicate offenses in light of Dean v. United

                                  2    States, 137 S. Ct. 1170 (2017). Movant contends that the government can fully respond

                                  3    to the § 2255 claims from the evidence in the record, without inquiring into privileged

                                  4    attorney-client communications. Dkt. no. 475 at 5.

                                  5           As explained in the May 20, 2019, order granting the government’s ex parte

                                  6    motion for limited waiver of the attorney-client privilege, “claims of ineffective assistance

                                  7    of counsel cannot be fairly litigated unless the petitioner waives his [attorney-client]

                                  8    privilege for the purposes of resolving the dispute,” with the waiver limited to adjudicating

                                  9    the ineffective assistance of counsel claims. Bittaker v. Woodford, 331 F.3d 715, 722

                                  10   (9th Cir. 2003) (en banc). This narrow waiver rule is based on the “fairness principle,”

                                  11   which is “often expressed in terms of preventing a party from using the privilege as both a

                                  12   shield and a sword.” Id. at 719. Ninth Circuit authority recognizes that a “defendant
Northern District of California
 United States District Court




                                  13   impliedly waives his attorney-client privilege the moment he files a habeas petition

                                  14   alleging ineffective assistance of counsel.” Lambright v. Ryan, 698 F.3d 808, 818 (9th

                                  15   Cir. 2012) (citing Bittaker, 331 F.3d at 716). By putting his attorney’s failure to file an

                                  16   appeal at issue, movant is not entitled to prevent inquiry into his attorney’s performance

                                  17   and deny the government a fair opportunity to respond to the ineffective assistance of

                                  18   counsel claims by asking defense counsel about any discussions with movant about

                                  19   bringing a direct appeal and other strategic decisions related to the claims raised in the

                                  20   § 2255 motion. See Bittaker, 331 F.3d at 716 (“It has long been the rule in the federal

                                  21   courts that, where a habeas petitioner raises a claim of ineffective assistance of counsel,

                                  22   he waives the attorney-client privilege as to all communications with his allegedly

                                  23   ineffective lawyer.”). Accordingly, movant’s request for an order withdrawing the May 20,

                                  24   2019, order granting the government’s ex parte motion for limited waiver of the attorney-

                                  25   client privilege is DENIED.

                                  26          IT IS SO ORDERED.

                                  27   Dated: June 17, 2019
                                                                                          PHYLLIS J. HAMILTON
                                  28                                                      United States District Judge
                                                                                      2
